This case is again brought here upon the objection that the act of 1810, ch. 12, does not extend to this bond, which was made before the passage of the act. Upon looking into the act, it is found to relate only to the remedy upon injunction bonds, which it is perfectly competent to alter from time to time as shall seem right to the Legislature; and the true construction of the act seems to us to be that the obligee might sue bysci. fa. on all such bonds, whether executed after or before the passage of the law. The Assembly only profess to regulate the mode of proceeding on the bond which the act of 1800, ch. 9, had before required to be taken; and we see no reason why the remedy should be different on one bond from what it is on another.
Judgment for plaintiff on the demurrer.
NOTE. — See S. c., reported in 6 N.C. 328. *Page 492 
(689)